United States Court of Appeals
                  FOR THE EIGHTH CIRCUIT

                       ___________

                       No. 96-3028
                       ___________

United States of America,    *
                             *
         Appellee,           *
                             *
Appeal from the United States
    v.                       *
District Court for the
                             *
Eastern District of Arkansas.
Eric Edward Erickson,        *
                             *
[UNPUBLISHED]
         Appellant.          *
                       ___________

                              Submitted: July 23, 1997
                                      Filed: August 12,
1997
                       ___________

Before McMILLIAN, BEAM, and HANSEN, Circuit Judges.
                      ___________

PER CURIAM.

    Eric Edward Erickson pleaded guilty to possessing
false identification while on pretrial release, in
violation of 18 U.S.C. §§ 1028(a) and 3147, and to
possessing counterfeit securities of VISA while on
pretrial release, in violation of 18 U.S.C. §§ 513(a) and
3147. The district court1 imposed two 40-month sentences,
to be followed by two 6-month sentences, with the
resulting 46-month sentences to be served




      1
        The Honorable Henry Woods, United States District Judge for the Eastern
District of Arkansas.

                                      -2-
concurrently.   On appeal, counsel has filed a brief
pursuant to Anders v. California, 386 U.S. 738 (1967).
We affirm.

    Counsel first argues that the district court erred in
overruling an objection to Erickson's criminal history
score.   He argues, as he did below, that two of the
convictions, for which Erickson received 3 criminal
history points each, were sentenced by the same court on
the same day and resulted in concurrent sentences. The
Guidelines provide that related cases are to be treated
as one sentence for purposes of calculating the
defendant's criminal history score, and define "related"
cases as those "result[ing] from offenses that (1)
occurred on the same occasion, (2) were part of a single
scheme or plan, or (3) were consolidated for trial or
sentencing." U.S.S.G. § 4A1.2(a)(2), comment. (n.3).

    Erickson's prior offenses--escape from a correctional
institution in July 1991, and stealing a car in December
1991--were neither committed close in time nor similar;
moreover, they had separate docket numbers, and there is
no indication that they were part of a similar scheme or
plan. Thus, we conclude the district court did not err
in finding the sentences unrelated. See United States v.
Klein, 13 F.3d 1182, 1185 (8th Cir.) (concurrent
sentences had separate docket numbers, underlying
offenses occurred on different dates, and there was no
consolidation order), cert. denied, 512 U.S. 1226 (1994);
United States v. Lewchuk, 958 F.2d 246, 247 (8th Cir.
1992) (concurrent sentences imposed at different times by
different courts under different docket numbers with no
consolidation order).

                           -3-
    Counsel also argues that the district court erred in
ordering the 6-month portion of Erickson's sentences to
be served consecutively to his 40-month sentences. This
argument fails under the plain language of section 3147,
which provides that a person who commits an offense while
on pretrial release "shall be sentenced, in addition to
the sentence prescribed for the offense to . . . a term
of imprisonment [which] shall be consecutive to any other
sentence of imprisonment."     Because Erickson pleaded
guilty




                           -4-
to committing the substantive offenses while on release,
in violation of section 3147, the district court properly
ordered the 6-month sentences to be served consecutively.
See United States v. Lincoln, 956 F.2d 1465, 1472-74 (8th
Cir.), cert. denied, 506 U.S. 891 (1992).

    Having reviewed the record, we find no other
nonfrivolous issues. See Penson v. Ohio, 488 U.S. 75, 80
(1988). Accordingly, we affirm.

    A true copy.

           Attest:

               CLERK,   U.   S.     COURT   OF   APPEALS,   EIGHTH
CIRCUIT.




                                  -5-